Exhibit 10.1

COSTCO WHOLESALE CORPORATION

AMENDMENT OF SECOND RESTATED 2002 STOCK INCENTIVE PLAN

(PLAN)

WHEREAS, in order to optimize accounting treatment of the operation of the
anti-dilution features under the Plan;

WHEREAS, the Board of Directors does not presently contemplate an equity
restructuring;

WHEREAS, the Board has been advised that the following amendment does not
require a vote of the shareholders or the consent of employees who have received
awards under the Plan; and

WHEREAS, the amendment is consistent with the intentions of the Board at the
time the Plan was adopted and does not require any change in the accounting
treatment of awards that have previously been granted;

IT IS RESOLVED that section 11.2 of the Plan be amended as follows, effective
immediately:

11.2 Changes in Capital Structure. In the event of any stock split, reverse
stock split, recapitalization, combination or reclassification of stock, stock
dividend, spin-off, extraordinary cash dividend or similar change to the capital
structure of the Company (not including a Fundamental Transaction or Change of
Control), the Board shall make whatever appropriate and equitable adjustments to
preserve the value of outstanding and future Awards, including adjustments to it
concludes are appropriate to: (a) the number and type of Awards that may be
granted under this Plan, (b) the number and type of Awards that may be granted
to any individual under this Plan, and (c) the Option Price and number and class
of securities issuable under each outstanding Award. The specific adjustments
shall be determined by the Board in its sole and absolute discretion. (c) the
terms of any SAR, (d) the Purchase Price and any Stock Award, and (e) the Option
Price and number and class of securities issuable under each outstanding Option.
Subject to the foregoing requirement, the specific form of any such adjustments
shall be determined by the Board. Unless the Board specifies otherwise, any
securities issuable as a result of any such adjustment shall be rounded to the
next lower whole security.

Note: paragraph marked to show changes versus current provision.

 